        Case 1:17-cv-07360-AJN-KNF Document 103 Filed 11/13/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
ROY TAYLOR,
                             Plaintiff,                 :
                   -against-                                          MEMORANDUM and ORDER
                                                        :
CITY OF NEW YORK; OBCC C.O.                                             17-CV-7360 (AJN)(KNF)
NIEVES, OBCC CAPTAIN SLACK;                             :
OBCC CAPTAIN ISAAC; NYPD
OFFICER JEAN FRANCISCO; NYPD                            :
SERGEANT ELVIS BADIA,
                                                        :
                             Defendants.
--------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


                                                 BACKGROUND

         Plaintiff Roy Taylor (“Taylor”), proceeding pro se, filed a one-page document styled

“Motion to Consider More Evidence of Altered Footage and Render Decision in My Favor,”

Docket Entry No. 99. The motion is not artfully drafted. However, through that document,

Taylor appears to be requesting that the jurors at his trial be instructed, as contemplated by Rule

37(e)(2)(B) of the Federal Rules of Civil Procedure, that electronically stored information

(“ESI”), “video footage,” that is unfavorable to the defendants was not preserved by them in its

original state, but has been altered. The “video footage” alleged to have been altered by the

defendants is not specifically identified or described by Taylor. Moreover, Taylor does not

provide any facts tending to show that the “video footage” alleged to have been altered existed,

or when and how it was altered. In support of his motion, Taylor directs the Court’s attention to

a Memorandum Opinion and Order issued in the United States District Court, Eastern District of

Virginia, addressing a sanctions motion for spoliation of a surveillance video tape recording of

an assault on an inmate at a state correctional facility. In that Virginia case, the surveillance


                                                                  1
      Case 1:17-cv-07360-AJN-KNF Document 103 Filed 11/13/20 Page 2 of 4


video tape was not preserved by the corrections department; it was overridden in the normal

course of the correctional facility’s operations, although corrections personnel were aware, or

should have been aware, that the surveillance video tape would be evidence in anticipated

litigation. The defendants have not responded to Taylor’s motion and the time for doing so has

elapsed. See Local Civil Rule 6.1 of this court.

                                        DISCUSSION

        “A document filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89,

94, 127 S. Ct. 2197, 2200 (2007) (internal quotation marks and citation omitted). However, a

litigant’s pro se status does not relieve him or her of the obligation to comply with relevant

procedural and substantive law. See Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 477

(2d Cir. 2006). In this judicial district,

        [e]xcept for letter-motions, as permitted by Local Rule 7.1(d) . . . all motions shall
        include the following motion papers: (1) A notice of motion, . . . which shall
        specify the applicable rules or statutes pursuant to which the motion is brought,
        and shall specify the relief sought by the motion; 2) A memorandum of law,
        setting forth the cases and other authorities relied upon in support of the motion,
        and divided, under appropriate headings, into as many parts as there are issues to
        be determined; and 3) Supporting affidavits and exhibits thereto containing any
        factual information and portions of the record necessary for the decision of the
        motion. . . . Except for letter-motions as permitted by Local Rule 7.1(d) or as
        otherwise permitted by the Court, all oppositions and replies with respect to
        motions shall comply with Local Civil Rule 7.1(a)(2) and (3) above.

        Local Civil Rule 7.1(a), (b).

        “Spoliation is the destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.”

West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999). “The obligation to

preserve evidence arises when the party has notice that the evidence is relevant to litigation or

when a party should have known that the evidence may be relevant to future litigation.” Fujitsu

Limited v. Federal Express Corp., 247 F.3d 423, 436 (2d Cir. 2001).

                                                   2
      Case 1:17-cv-07360-AJN-KNF Document 103 Filed 11/13/20 Page 3 of 4


       If electronically stored information that should have been preserved in the
       anticipation or conduct of litigation is lost because a party failed to take reason-
       able steps to preserve it, and it cannot be restored or replaced through additional
       discovery, the court: (1) upon finding prejudice to another party from loss of the
       information, may order measures no greater than necessary to cure the prejudice;
       or (2) only upon finding that the party acted with the intent to deprive another
       party of the information’s use in the litigation may: (A) presume that the lost
       information was unfavorable to the party; (B) instruct the jury that it may or must
       presume the information was unfavorable to the party; or (C) dismiss the action or
       enter a default judgment.

       Fed. R. Civ. P. 37(e).

       Taylor failed to comply with Local Civil Rule 7.1(a) of this court. He did not: 1) include

with his motion a notice of motion specifying the rule(s) or statute(s) pursuant to which the

motion is brought; 2) file a memorandum of law setting forth the cases and authorities relied

upon in support of the motion, and divided, under appropriate headings, into as many parts as

there are issues to be determined; and 3) file an affidavit(s) setting forth the factual information

and portions of the record necessary for the decision of the motion. Therefore, the motion is

procedurally flawed. In addition, the motion record is devoid of evidence establishing that ESI

existed that should have been preserved in anticipation of litigation but was not preserved by the

defendants or that any ESI alleged to have been lost cannot be restored or replaced through

additional discovery. In the absence of such evidence in the motion record, no basis exists for

the Court to find that any sanction authorized by Fed. R. Civ. P. 37(e) ought to be imposed on

the defendants.




                                                  3
     Case 1:17-cv-07360-AJN-KNF Document 103 Filed 11/13/20 Page 4 of 4

                                      CONCLUSION

      For the reasons set forth above, the plaintiff’s motion, Docket Entry No. 99, is denied on

procedural and substantive grounds.

  The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                          SO ORDERED:
       November 13, 2020




                                               4
